119 Ill. App.2d 1 (1969)
254 N.E.2d 535
Niles Construction Co., a Corporation, Plaintiff-Appellee,
v.
La Salle National Bank, as Trustee Under Trust #30680, et al., Defendants, Lars S. Gosell and and Dorothy Gosell, Defendants-Appellants.
Gen. No. 53,116.
Illinois Appellate Court  First District.
December 5, 1969.
Gatenbey, Spuller, Law & Johnson, of Chicago (Fred H. Law, Jr. and Philip J.R. Equi, of counsel), for appellants.
John Demling, of Chicago, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SMITH.
Affirmed in part, reversed in part.
Not to be published in full.